Citation Nr: 1807061	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative joint disease and chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1998 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2014, the Veteran testified at a video hearing before a judge who is no longer with the Board.  See Legacy Content Manager Documents.  By correspondence dated October 2017, the Veteran indicated that she did not want to have a new hearing with a different judge.  

In March 2017, the Board remanded the Veteran's claim to obtain a VA examination that complies with Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), and to obtain complete VA treatment records from American Lake VAMC Women's Clinic.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain additional medical records identified by the Veteran and her representative.  In October 2017, Veteran's counsel indicated that Puget Sound VAMC Health Care System had recently obtained x-rays of the Veteran's left knee that are not of record.  On remand, the RO should obtain these medical records.  

The RO must also attempt to obtain treatment records from Grays Harbor Community Hospital.  In September 2015, the Veteran provided an authorization for release of information that listed this hospital.  One of the pages in the original form is illegible, as scanned in by the RO.  In July 2017, the hospital indicated that it was unable to release medical records because the form it received was not legible and contained another patient's name.  On remand, the RO should obtain a legible authorization for release of information form from the Veteran and attempt to obtain medical records from Grays Harbor Community Hospital.  
	
In correspondence dated September 2017, the Veteran listed several VA doctors and clinics and indicated that these records should have been addressed in her August 2017 SSOC.  As all of these records appear to be present in the Veteran's claims file, a remand is not required with respect to these records.  There are VA medical records from Dr. Peppers dated June 2015 (received 5/11/17) and October 2014 (received 3/4/15).  There are many prosthetics records from American Lake VAMC, including a June 2015 prosthetics note (received 5/11/17).  There are many physical therapy notes from American Lake VAMC, including those dated December 2015 to June 2016 (received 5/11/17) and November 2013 to December 2013 (received 3/4/15).  There are VA medical records from Dr. Paxson dated March 2010, January 2010, and December 2009 (received 6/11/14).  There are several musculoskeletal records from American Lake VAMC in documents received on 5/11/17, 4/4/17, and 3/4/15.  There are orthopedics records from the Seattle VAMC, including those dated September 2015 and July 2015 (received 5/11/17).  As all records are accounted for, no additional development is required regarding the records listed in the Veteran's September 2017 correspondence.  

VA treatment records to February 9, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 10, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 10, 2017, to the present, including those from Puget Sound VAMC Health Care System, American Lake VAMC, and Seattle VAMC.  If no records are available, the claims folder must indicate this fact.  

2. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from Grays Harbor Community Hospital.  The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Veteran, including, if necessary, obtaining a new authorization of release of information form.  The Veteran should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

